Citation Nr: 1112965	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-29 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder (claimed as lower back pain).

2.  Entitlement to service connection for eczema.

3.  Entitlement to service connection for seasonal allergies.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2000 to March 2001 and February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2008 letter, the Veteran was sent a letter explaining that her service treatment records (STRs) could not be obtained.  The Board notes that there are STRs associated with the claims file; however, those records only cover treatment during the Veteran's second period of service, from February 2003 to January 2004, and also include the enlistment examination from her first tour of service, dated in April 2000.  The record does not contain the response from the National Personnel Records Center indicating that the remaining records are unavailable and further contains no formal finding of unavailability issued by the RO.  In light of this, it has not been established that further efforts would be futile and, as such, additional development is required to either obtain the missing service treatment records or to more clearly document that they cannot be procured.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Additionally, the evidence of record demonstrates that the Veteran currently has diagnoses of lumbago and eczematoid dermatitis.  She had treatment in service for mechanical lower back pain in 2003, though no formal diagnosis was made at that time.  The STRs also show a past medical history of eczema, though there was no treatment, diagnosis or complaints of that condition during the period of service for which treatment records are currently of record.  However, these facts raise a reasonable possibility of a link to military service, and thus the Board finds that VA examinations for those conditions are warranted on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service treatment records for her periods of active duty from July 2000 to March 2001, and from February 2003 to January 2004.  If VA is unable to obtain those identified records and further attempts would be futile, such should be indicated in the claims file and the Veteran should be so notified.

2.  Following the completion of the above to the extent possible, schedule the Veteran for a VA orthopedic examination in order to determine whether her lumbar spine disorder is due to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any lumbar spine disorder found.  The examiner is then asked to opine whether any lumbar spine disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or as the result of military service.  The VA examiner is asked to discuss the treatment during 2003 for mechanical back pain and the subsequent treatment for lumbago following military service.

Additionally, should an enlistment examination be found for the Veteran's 2003-2004 period of service which demonstrates a pre-existing lumbar spine condition, the VA examiner opine, as to the second period of active duty, whether the Veteran's lumbar spine disorder was aggravated (permanently worsened) by military service beyond the normal progression of that disease.

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA skin examination in order to determine whether her claimed eczematic disorder is due to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any skin disorder found, including eczematic dermatitis.  The examiner is then asked to opine whether any skin disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or is the result of military service.  

Further, should any additionally obtained STRs, including an enlistment examination for the Veteran's second period of service, demonstrate that she had a pre-existing skin disorder, the examiner should opine instead as to whether such skin disorder was aggravated by military service beyond the normal progression of that disease by such second tour of active duty.

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Schedule the Veteran for a VA Ear, Nose, and Throat (ENT) examination in order to determine whether her claimed eczematic disorder is due to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any allergic disorder found.  The examiner is then asked to opine whether any such disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or as the result of military service.  

Further, should any additionally obtained STRs, including an enlistment examination for the Veteran's second period of service, demonstrate that she had a pre-existing allergy disorder, the examiner should opine instead as to whether such allergy disorder was aggravated by military service beyond the normal progression of that disease by the second tour of active duty.

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine, eczema, and seasonal allergy disorders.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


